DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1, 6, 8, 13-19, 26, 29, 30, 38, 64, 73 and 74 are pending upon entry of amendment filed on 10/24/22. 

Claim 64 stands withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a nonelected invention.  

Accordingly, claims 1, 6, 8, 13-19, 26, 29, 30, 38, 69 and 73-74 are under consideration in the instant application.

3. 	      Applicant’s IDS filed on 10/24/22 had been acknowledged.  

4.	      The title filed on 10/24/22 has been entered.

5.	        IN light of Applicant’s response filed on 10/24/22, the rejection under 35 U.S.C. 112(a) (in part, see section 7) of the office action mailed on 7/26/22.

6.	       The following rejection remains.

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 6, 8, 13-19, 24-26, 29, 30, 38, 69 and 73 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a liquid formulation comprising bovine gamma globulin at 280mg/ml with 1, 3 dimethylural at 11-22mg/ml showing about 30% viscosity reduction, does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use any therapeutic protein of any concentration with 1, 3 dimethyuracil at any concentration ranges encompassed by the claims to achieve reduction of viscosity of at least 10% encompassed by the claimed invention. 

Although the specification of the instant application discloses reduction of viscosity of 280mg/ml of bovine gamma globulin with 11-22 mg/ml of 1, 3-dimethyluracil in table 33 (p. 72-73) from normalized viscosity, this cannot be extrapolated to the unrecited concentration ranges of therapeutic antibody as well as the 1, 3-dimethyluracil.

Jezek et al (Advanced Drug Delivery Reviews, 2011, p. 1107-1117) discloses that the increased viscosity of highly concentrated protein is problematic in the therapeutic protein art and it is difficult to generalize rheological behavior in controlling the viscosity of concentrated proteins (p. 1113-1114).  The antibodies behave differently with increase of concentration and for some antibodies, the viscosity was not effected upto 200mg/ml of concentration (p. 1114).  The viscosity problem is deemed more critical in the antibody concentration above 200mg/ml.  
No protein under 200mg/ml studied with 1, 3 dimethyluracil and the 1, 3 dimethyluracil does not behave concentration dependent manner.  Table 33 indicates sample 39.2 with 22. mg/ml of 1,3 dimethyluracil showed 0.67 normalized viscosity while the sample 39.6 with 11mg/ml of 1, 3 dimethyluracil exhibited 0.76 normalized viscosity (p. 72-73).

The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification does not disclose any other exemplary formulations that may be extrapolated to the inventions encompassed by the claimed limitations.  

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the 
specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

Applicant’s response filed on 10/24/22 has been fully considered but they were not persuasive.

Applicant has asserted that there is no requirement to explicitly describe everything needed to practice the invention; breath of the claims, the nature of the invention and the amount of the direction are adequately described throughout the working examples.  Applicant has further asserted that Example 39 of the specification shows 280mg/ml of BGG tested with 11mg/ml or 22mg/ml of 1, 3 dimethyluracil showing at least 10% reduction.

Moreover, Applicant has asserted that the BGG is a model protein to measure the effect of 1, 3-dimethyluracil on viscosity and this reference protein is a representative of other proteins and antibodies frequently used in the art-recognized standard assays.  Applicant has added Exhibits 1 and 2 to support this assertion. Exhibits 5-6 have been added to support behaviors of BGG/HGG in viscosity.

However, Applicant is reminded that the currently claimed invention relates a liquid formulation comprising a therapeutic antibody at 100mg/ml and 1-50mg/ml of 1, 3-dimethyluracil as a viscosity reducing agent wherein the formulation reduces at least 10% of viscosity compared to formulation does not contain 1,3-dimethyluracil.

The viscosity of antibody is concentrations dependent as in examples 30-31 of the instant specification.  As see in table 24 in p. 63 of the specification, the viscosity of the antibody at about 100mg/ml (with caffeine) did not achieve 10% viscosity reduction (3.1cP vs. 2.9cP).  
In addition, the initial viscosities of BGG and therapeutic antibodies before addition of viscosity reducing agent are different.  Note 280mg/ml of BGG without the viscosity reducing agent (Table 16) has 79 cP while adalimumab (e.g. Humira biosimilar) had 125cP at 277mg/ml.  Despite the teachings of Exhibits 1-2 in which BGG are used in standard assays, the viscosity profile that is more critical in this study showed their viscosity without a viscosity reducing agent is different.

 The higher reduction of viscosity was observed at higher concentration ranges (note Table 27) and no reduction of viscosity is studied at concentrations around 100mg/ml encompassed by the claimed invention.  The asserted correlation of BGG and therapeutic antibodies was not made throughout the specification and higher reduction of viscosity was seen at the concentration above 250mg/ml near almost 300mg/ml. Further, the exhibits 5-6 showed the high viscosity is a challenge in antibody formulation art, they do not provide viscosity profile is a linear and the correlation of high antibody concentrations can be extrapolated into lower ranges. 

As previously discussed, the studies throughout the instant specification disclose BGG at about 280mg/ml, this does not reasonably suggest reduction of antibody at lower concentration with 1mg/ml of 1,3 dimethyluracil encompassed by the currently amended claims.

9.	The following new ground of rejection is necessitated by Applicant’s amendment filed on 10/24/22.

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1, 6, 8, 13-19, 26, 29, 30, 38, 64, 73 and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.

The specification or the original claims as filed does not provide a written description of the currently amended phrase of “1-50mg/ml of 1, 3-dimethyluracil” as currently required by the claimed invention.  The instant the specification of the instant application discloses various studies with caffeine, but the studies with 1, 3-dimethyluracil with BGG are limited to about 10% reduction from the normalized viscosity.  IN table 33, p. 72, 11-22mg/ml of 1, 3-dimethyluracil is taught.

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

12.	No claims are allowable.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center
December 8, 2022 
/YUNSOO KIM/Primary Examiner, Art Unit 1644